FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                       February 25, 2015
                                       TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                          Clerk of Court

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

 v.                                                           No. 14-5109
                                                (D.C. Nos. 4:13-CV-00145-SPF-TLW and
 LINDSEY KENT SPRINGER,                                 4:09-CR-00043-SPF-1)
                                                              (N.D. Okla.)
               Defendant - Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       Appellant seeks a certificate of appealability to appeal the district court’s dismissal

of his 28 U.S.C. § 2255 habeas petition.

       In 2010, Appellant was convicted on several tax evasion charges and sentenced to

180 months’ imprisonment. We affirmed his convictions and sentence on direct appeal.

United States v. Springer, 444 F. App’x 256 (10th Cir. 2011). Appellant then filed the

instant § 2255 petition, in which he raised seventy-six grounds for relief. The district

court dismissed the majority of these grounds as procedurally barred, then concluded that



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
each of the remaining grounds failed on the merits.

       We have thoroughly reviewed the appellate record and Appellant’s filings on

appeal, as well as the applicable legal standards. Having done so, we conclude that

reasonable jurists would not debate the correctness of the district court’s comprehensive

orders disposing of this case. We accordingly DENY Appellant’s request for a certificate

of appealability and DISMISS the appeal. We DENY Appellant’s motion to proceed in

forma pauperis on appeal. All other pending motions are likewise DENIED.


                                                  ENTERED FOR THE COURT



                                                  Monroe G. McKay
                                                  Circuit Judge




                                            -2-